Citation Nr: 1749670	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent prior to May 13, 2016, and a rating higher than 70 percent since May 13, 2016, for bipolar disorder with generalized anxiety disorder.

2.  Entitlement to a rating higher than 10 percent prior to May 13, 2016, and a rating higher than 30 percent since May 13, 2016, for migraine headaches.

3.  Entitlement to a rating higher than 10 percent prior to September 8, 2015, and a rating higher than 20 percent since September 8, 2015, for grand mal seizures.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.  The Veteran waived initial RO consideration of any additional evidence submitted after the hearing.  38 C.F.R. § 20.1304(c) (2016).

During the pendency of the appeal, the RO issued a July 2016 rating decision that increased the rating for Veteran's psychiatric disorder 30 percent to 70 percent and increased the rating from 10 percent to 30 percent for migraine headaches, both effective from May 13, 2016; and increased the rating from 10 percent to 20 percent for grand mal seizures, effective from September 8, 2015.  However, as these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran contends that her service-connected psychiatric disorder, migraine headaches, and grand mal seizure are more severe than her current evaluations would indicate.  The most recent VA examinations were conducted in June and November 2016.  However, in July 2017 the Veteran testified that her disabilities have worsened since her last VA examinations.  Therefore, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

On remand, additional VA treatment records should also be associated with the claims file.

The issue of TDIU will be held in abeyance further development and adjudication of the increased rating claims, as it is inextricably intertwined with those claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records, including those from the Fayetteville VAMC, dated from January 2017 to the present.  All records and/or responses received should be associated with the claims file.

2. After the foregoing has been completed, schedule the Veteran for VA examinations to ascertain and evaluate the current level of severity of her psychiatric disorder, grand mal seizures, and migraine headaches.  The claims file should be made available to the examiner(s), to specifically include a copy of this Remand.  The examiner(s) should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

Each examiner should also comment on functional impairment caused solely by the respective service-connected disability, relative to the Veteran's ability to obtain and maintain substantially gainful employment.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative, and after the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

Department of Veterans Affairs


